Citation Nr: 1308354	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969.

This matter came to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for hypertension, including as secondary to service-connected diabetes mellitus.  This matter was remanded by the Board in November 2008 and again in September 2010 before the Board denied the claim in a March 2012 decision.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2012 Joint Motion for Remand (JMR) and Court Order, the Board decision was vacated and remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

VA treatment records are on file beginning in 1983 from the Memphis VA Medical Center (VAMC).  Those treatment records, however, indicate that the Veteran was first diagnosed with hypertension at the Memphis VAMC in 1976.  However, no treatment records from this 1976 diagnosis, or indeed any records dated earlier than April 1983, are present in the Veteran's claims folder.  Thus, it is clear that all of the Veteran's VA treatment records are not on file.  The Veteran's treatment records for the period prior to April 1983, thus on remand must be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Any additional records obtained pursuant to the development outlined above may affect the findings of a VA examiner regarding the Veteran's claim for service connection for hypertension, including as secondary to service-connected diabetes mellitus.  Because further development of the Veteran's hypertension claim may result in additional relevant evidence being associated with the claims folder, pursuant to the development outlined above, the Board finds that further development of the Veteran's hypertension claim may be required.  Thus, on remand, if-and only if-the above-requested development leads to the association of additional records with the claims folder, the Veteran should be provided with VA examination addressing whether it is at least as likely as not that he has hypertension that is etiologically related to or aggravated by his service-connected diabetes mellitus.  

If the agency of original jurisdiction (AOJ) finds that additional examination is necessary, the AOJ is reminded that a disability that is proximately due to, or the result of, a service-connected disability shall be service connected.  Section 1110 does not directly speak to awards of "service connection," but merely authorizes compensation for "disability," which the Court in Allen construed to mean "impairment of earning capacity."  Section 1110 further requires that the disability have been caused by an injury or disease incurred or aggravated in service.  In its holding in Tobin v. Derwinski, 2 Vet. App. 34 (1991), the Court interpreted 38 CFR 3.310 to require VA to grant "service connection" for the portion of the nonservice-connected disability attributable to aggravation by the service-connected condition.  When read in tandem, the Court's rulings require VA to service connect the degree of aggravation of a nonservice-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Since VA has been complying with Allen and Tobin for more than a decade prior to amendment of 38 C.F.R. § 3.310, the aforementioned regulatory amendment effects no new liberalization or restriction in this appeal.  The changes were essentially non-substantive.

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the Veteran's treatment records from the Memphis VAMC for the period prior to April 1983.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  If, and only if, additional evidence is added to the record pursuant to the above development, schedule the Veteran for an examination to determine the etiology of his hypertension.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  The examiner should indicate whether it is as likely as not (50 percent probability or greater) that hypertension had its clinical onset in service or was caused or aggravated by service-connected diabetes mellitus.   

If aggravated, specify the baseline of hypertension prior to aggravation, and the permanent, measurable increase in hypertension resulting from the service-connected diabetes mellitus.  

The examiner must reconcile any opinion with the evidence in the claims folder, to include VA outpatient treatment records.  The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.  

3.  After completion of the above, re-adjudicate the Veteran's claim for entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  Such re-adjudication must also include consideration of any evidence received pursuant to this remand.  If the benefit sought is not granted in full, the Veteran and his representative must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


